Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/22 has been entered.
 
Status of Claims
Claims 1-6, 9-15, and 17-20 are pending as of the response filed on 9/8/22. Claims 7-8 and 16 have been canceled. Claims 13-14 are withdrawn from examination as being directed to a non-elected invention. Claims 1-6, 9-12, 15, and 17-20 are currently under examination.
Claims 1-6, 9-12, 15, and 17-20 were previously rejected under 35 USC 103 as being unpatentable over Zamanillo-Castanedo, US 20160220574 in view of Schoenwald, WO 92/01449. Applicants’ reasons for traversal are summarized and addressed below.

Applicants have argued as acknowledged by the examiner, Zamanillo-Castanedo doesn’t exemplify bromhexine, and instead exemplifies BD 1063 and/or compound 63.HCl in combination with diclofenac, celecoxib, paracetamol, metamizole, ibuprofen, and naxoproxen in a model of mechanical allodynia. Applicants have further submitted both compounds are disclosed as sigma antagonists in subheader under 2.1 para [0246]), and although the route of administration is not disclosed, the dose is provided in mg/kg, which suggests systemic administration rather than dermal administration. Applicants have further argued bromhexine HCl is only one of 60 compounds listed in Table 1 (para [0084]), and this list contains compounds of very different classes that are not associated with pain, such as amorolfine (antifungal), cinnarizine (antihistamine and calcium channel blocker), dicyclomine HCl (gut antispasmodic), dextromethorphan (cough suppressant), ditolylguanidine (sigma agonist with neuroprotective and antidepressant effects), duloxetine (serotonin-norepinephrine reuptake inhibitor, antidepressant), fluphenazine (antipsychotic), loperamide (antidiarrheal), naftifine (antifungal), trimeprazine hemi-L-tartrate (antihistamine with sedative and antiemetic effects), and vanoxerine (selective serotonin reuptake inhibitor, antidepressant). 

Applicants’ arguments have been fully considered but they are not found persuasive. Zamanillo-Castanedo teaches the combination of a sigma ligand and an NSAID for the synergistic treatment of pain; while Zamanillo-Castanedo doesn’t exemplify bromhexine HCl, this compound is nonetheless included within Table 1 as a sigma ligand. Although bromhexine is recited in Table 1 within a group of 60 compounds, this is not an enormous laundry list for selection. Although the compounds included within Table 1 have other pharmacological activities, Zamanillo-Castanedo still teaches these compounds as sigma ligands, for combination with NSAIDs for the synergistic treatment of pain. Although Applicants have referred to para [0246] for the suggestion of systemic administration rather than dermal delivery, Zamanillo-Castanedo teaches a specific embodiment wherein the combination is delivered directly to the skin (para [0217]). 

Applicants have further submitted according to the examiner, Table 1 lists sigma ligands known in the art as having an IC50 ≤ 5000 nM, yet it is not disclosed whether these ligands are selective for sigma-1, and Zamanillo-Castanedo is further silent on whether the ligand acts as an antagonist or agonist. Applicants have further pointed to the specification of Zamanillo-Castanedo which discloses “sigma ligand” or “sigma receptor ligand” used in the context of Table 1 to refer to any “compound binding to the sigma receptor” (para [0077]), wherein preferably the compounds are taught to bind to sigma-1 subtype (para [0077], last sentence), and more preferably a sigma-1 receptor antagonist (para [0079]). Applicants have discussed an agonist and antagonist have opposite effects, with the exemplified BD-1063 a selective sigma-1 receptor antagonist with a Ki of 9 nM, i.e., a very high binding affinity and high selectivity for sigma-1 vs. sigma-2 receptor. Applicants have enclosed a Wikipedia entry for BD-1063 and the product information for BD-1063 from Cayman Chemical. Applicants have argued BD-1063 is referred to as an antagonist in the examples (para [0246]), therefore the finding in the examples cannot be applied to all of the compounds listed in Table 1, for which no example has been shown. Applicants have further argued the examples are performed using a mechanical allodynia protocol, which is excluded from the claims (para [0036-0045]). 

Applicants’ arguments are not persuasive. The teachings of Zamanillo-Castanedo are not limited to sigma-1 ligands, or sigma-1 receptor antagonists. Rather, Zamanillo-Castanedo broadly teaches the combination of a sigma ligand with an NSAID, for the synergistic treatment of pain (title & abstract; para [0001], [0018], [0028]). Treatment of a variety of pain types is taught, including neuropathic, causalgia, hyperesthesia, neuralgia, and post-operative pain (para [0071], [0221]), with pain taught to comprise acute or chronic (para [0003], [0222]). Zamanillo-Castanedo’s teaching of BD-1063 as a sigma-1 receptor antagonist for treating pain in the example shown in para [0246] has been considered, however, Zamanillo-Castanedo doesn’t teach the combination for treating pain is limited to a sigma-1 receptor antagonist and an NSAID; rather, Zamanillo-Castanedo broadly teaches a sigma ligand in combination with an NSAID, including those sigma ligands recited in Table 1, which includes bromhexine. See MPEP 2123: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Therefore, the claimed method of treating acute or chronic pain comprising administering bromhexine HCl, wherein the pain is not allodynia or chemotherapy-induced pain, would have been prima facie obvious over the cited prior art in the absence of unexpected results. 

Applicants have argued that more importantly, Table 1 of Zamanillo-Castanedo lists agonists and antagonists of the sigma-1 and/or sigma-2 receptor, and as described in Piechal (enclosed), BD-1063, BD-1047, and LR-132 are antagonists of sigma-1, but at least ANAVEX 2-73, cutamesine, dextromethorphan, ditolylguanidine, dimemorphan, donepezil, fluvoxamine, ifenprodil, igmesine, and sertraline are sigma-1 receptor agonists (Table 1, p. 1584 of Piechal). Applicants have argued that consequently, a person of ordinary skill in the art would not predict an agonist would behave the same way as an antagonist for a certain receptor. Applicants have referred to an article by Hayashi and Su, published prior to the priority date, which discloses at least fluvoxamine and ditolylguanidine as potential agonists (p. 268, Table 1), and therefore, a person skilled in the art would not know which of the more than 60 compounds in Table 1 of Zamanillo-Castanedo have a similar selectivity for sigma-1 over sigma-2 as BD-1063, bind with a similarly high affinity and particularly act as an antagonist.

Applicants’ arguments are not persuasive. The teachings of Zamanillo-Castanedo are not limited to preferred embodiments and examples, e.g., to sigma-1 receptor antagonists such as BD-1063. Rather, Zamanillo-Castanedo broadly teaches the combination of a sigma ligand and an NSAID for treating a variety of pain states. Moreover, Zamanillo-Castanedo teaches an embodiment wherein the sigma ligand is selected from those recited in Table 1, which includes bromhexine HCl. Therefore, it is maintained it would have been prima facie obvious to one of ordinary skill in the art to have selected a sigma ligand recited in Table 1 of Zamanillo-Castanedo, including bromhexine HCl, for combination with an NSAID for treating pain, in the absence of unexpected results. 

Applicants have argued although the examiner stated in the previous action Schoenwald teaches bromhexine as having a high degree of sigma binding capability, a high degree of sigma binding capability doesn’t indicate bromhexine is effective in treating pain. Applicants have further submitted Schoenwald describes binding to sigma receptors without specifying whether binding is to sigma-1 or sigma-2 receptors. Applicants have argued Schoenwald describes any binding over 50% to be considered significant (p. 10, 2nd para, 1st line), yet bromhexine only achieves this threshold at 10-5 M. Applicants have further argued although the results shown in the tables allegedly illustrate bromhexine is psychoactive and binds to sigma site, binding alone is not indicative of a therapeutic effect. Applicants have argued the assay is not disclosed in an enabling manner, as it appears binding was not tested using isolated or overexpressed receptors that can be experimentally controlled for, instead using tissue binding of allegedly selective ligands. Applicants have further argued Schoenwald is entirely silent with respect to the type of receptor bromhexine is allegedly binding to and whether bromhexine binding results in activation or inhibition of the receptor. Applicants have further submitted Schoenwald therefore doesn’t provide teaching or suggestion that bromhexine would behave in the same way, or at least similarly to, BD-1063 or compound 63 as exemplified by Zamanillo-Castanedo; the examples don’t suggest sigma-1 antagonists would be effective against pain, and the examples utilize a mouse model of mechanical allodynia, which is excluded from the claims.

Applicants’ arguments are not persuasive. Applicants’ argument a high degree of sigma binding capability doesn’t indicate bromhexine is effective in treating pain is not persuasive, because Zamanillo-Castanedo teaches sigma ligands to have utility, when used in combination with an NSAID, for treating pain. Applicants’ argument Schoenwald doesn’t indicate whether bromhexine binds to sigma-1 or sigma-2 receptors, or that binding of bromhexine to the sigma receptor results in activation or inhibition is not persuasive, because the rejection was based on the combined teachings of Zamanillo-Castanedo and Schoenwald, and Zamanillo-Castanedo broadly teaches the combination of sigma ligands and NSAIDS for treating pain. Applicants’ argument Schoenwald doesn’t provide teaching or suggestion that bromhexine would behave in the same way, or at least similarly to, BD-1063 or compound 63 as exemplified by Zamanillo-Castanedo is not found persuasive, because the teachings of Zamanillo-Castanedo aren’t limited to BD-1063 or compound 63, since Zamanillo-Castanedo, as discussed previously, broadly teaches the combination of a sigma ligand, which includes bromhexine, and an NSAID for treating pain. That the examples utilize a model of mechanical allodynia is not persuasive, because Zamanillo-Castanedo broadly teaches treating pain, not just allodynia; as discussed previously, the teachings of Zamanillo-Castanedo aren’t limited to examples. Applicants’ argument bromhexine only achieves significant binding to sigma at 10-5 M is not found persuasive, because Schoenwald teaches other factors and characteristics of the compounds are also relevant, such as lack of binding to dopaminergic sites; Schoenwald teaches compounds, such as bromhexine, not only bind to the sigma site but also don’t appreciably bind to dopaminergic sites, which would indicate reduced potential for side effects (pp. 11-13). Regarding Applicants’ allegation the assay in Schoenwald is not disclosed in an enabling manner, no objective evidence has been provided to support this statement. See MPEP 716.01(c):  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

Applicants have further argued para [0215-0216] of Zamanillo-Castanedo only generally disclose potential formulations of pharmaceutical compositions and routes of administration, and given the known variations between the physical, chemical, and mechanical properties of drugs, an ideal formulation would vary widely. Applicants have maintained para [0215-0216] cannot be presumed to be applicable to any drug listed in Table 1 of Zamanillo-Castanedo. Applicants have further submitted there is a constant need for new analgesic drugs with good safety profile, and the need for agents effective for treating pain with little-to-no side effects and no addictive potential is even more evident considering the opioid crisis in the U.S. Applicants have added bromhexine has been proven over the years to be safe, and its potential as an analgesic drug has not been recognized prior to the effective filing date of the present invention. 

Applicants’ arguments are not found persuasive. Zamanillo-Castanedo doesn’t teach or suggest that para [0215-0216] only applies to some drugs. Rather, Zamanillo-Castanedo states “The pharmaceutical composition used according to the present invention can be adapted to any form of administration” (para [0215]). Furthermore, para [0217] is specific to formulations for delivery to the skin. Thus, one of ordinary skill in the art would have had a reasonable expectation of success in delivering the combination of a sigma ligand, such as bromhexine, and an NSAID, topically to the skin for the treatment of pain. Regarding Applicants’ discussion of the safety profile of bromhexine, it is noted that there is nothing in Zamanillo-Castanedo to suggest a lack of safety regarding the delivery of the sigma ligands, such as bromhexine. Additionally, contrary to Applicants’ arguments, Zamanillo-Castanedo is clearly included within the list of sigma ligands for combination with NSAIDS, for administration for the treatment of pain. Therefore, bromhexine’s use as an analgesic is taught by the prior art. For the reasons discussed above as well as those of record, the 103 rejection over Zamanillo-Castanedo is maintained. 
A new rejection under 35 USC 112(b) is made, discussed below. 
Claims 1-6, 9-12, 15, and 17-20 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 depends on claim 8, however, claim 8 has been canceled. There is insufficient antecedent basis for claim 9. Claim 17 is similarly rejected because claim 17 depends from claim 9. 
For the sake of providing compact prosecution, claim 9 has been examined as depending from claim 1. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-12, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamanillo-Castanedo et. al., US 20160220574 A1 (publ. 8/4/2016, of record) in view of Schoenwald et. al., WO 92/01449 A1 (publ. 2/6/1992, of record).
The claims are drawn to a method of treating a patient with acute or chronic pain comprising topically dermally administering to the patient bromhexine or a salt thereof, wherein the pain is not chemotherapy-induced pain or allodynia.
Zamanillo-Castanedo teaches a synergistic combination comprising a sigma ligand and an NSAID compound for the prophylaxis and/or treatment of pain (Title & abstract; para [0001], [0028]). Zamanillo-Castanedo teaches the therapeutic utility of NSAIDs is limited by side effects such as cardiovascular and gastrointestinal toxicity (para [0011]). Zamanillo-Castanedo teaches the combination of a sigma ligand and NSAID is effective for the prophylaxis and/or treatment of pain without the side effects of NSAIDs (para [0012-0014]). Sigma ligands are taught to include bromhexine HCl (para [0084], Table 1). Treatment or prophylaxis of pain comprising administering to a patient in need thereof a therapeutically effective amount of the combination of a sigma ligand and NSAID is taught (para [0032]). Treatment or prophylaxis of various pain types is taught, including post-operative pain, peripheral neuropathic pain, neuralgia, neuritis, causalgia, and chronic neuropathic pain (para [0034], [0071], [0221-0223], [0225], [0233]). Zamanillo-Castanedo teaches administration of the formulation topically, including dermal delivery, in specific formulations suitable for delivery to the skin such as ointments, gels, creams, lotions, and emulsions (para [0215], [0217]). Treatment of mammals, including humans, is taught (para [0062]). Treatment of pain arising or resulting from a cut, puncture, tear, or wound is taught (para [0233]); as Zamanillo-Castanedo also specifically teaches treatment of peripheral neuropathic pain, it would have been prima facie obvious to one of ordinary skill in the art to have applied the method to treat peripheral neuropathic pain localized to a cut, puncture, tear, or wound site, as recited by instant claim 17. 
Zamanillo-Castanedo doesn’t exemplify bromhexine.
Schoenwald teaches bromhexine as having a high degree of sigma binding capability (p. 5, next to last para; p. 12, Ex. 5 & table 5). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instant claims to have treated a patient with acute or chronic neuropathic pain comprising topically dermally administering to the patient a composition comprising bromhexine HCl and an NSAID in view of the teachings of Zamanillo-Castanedo and Schoenwald. Zamanillo-Castanedo teaches a synergistic combination comprising a sigma ligand and an NSAID compound for the prophylaxis and/or treatment of pain, including post-operative pain, peripheral neuropathic pain, neuralgia, neuritis, causalgia, and chronic neuropathic pain, and includes bromhexine HCl as a sigma ligand. Dermal delivery to the skin of a mammalian patient is also taught. Schoenwald teaches bromhexine as having a high degree of sigma binding capability. As such, one of ordinary skill in the art, before the effective filing date of the instant claims, would have been motivated to have selected bromhexine HCl as the sigma ligand in combination with an NSAID, for treating a patient in need of treatment of post-operative pain, peripheral neuropathic pain, neuralgia, neuritis, causalgia, and chronic neuropathic pain, as Schoenwald teaches bromhexine as a potent sigma ligand. Therefore, one of ordinary skill in the art would have found it prima facie obvious to have arrived at the instantly claimed method, and have had a reasonable expectation of success. Regarding the limitation, “wherein the pain is not chemotherapy-induced pain or allodynia”, as discussed above Zamanillo-Castanedo teaches treatment of other pain types, including post-operative pain, peripheral neuropathic pain, neuralgia, neuritis, causalgia, and chronic neuropathic pain, and thus meets the claimed limitation. 

Information Disclosure Statements
The IDS filed on 9/8/22 & 9/14/22 have been considered. 

Conclusion
Claims 1-6, 9-12, 15, and 17-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627